Exhibit 10.1
March 9, 2009
SEPARATION AGREEMENT
AMENDMENT TO
CHANGE OF CONTROL AGREEMENT AND NON-COMPETITION AGREEMENT
     THIS SEPARATION AGREEMENT AMENDMENT TO CHANGE OF CONTROL AGREEMENT AND
NON-COMPETITION AGREEMENT (the “Amendment”) by and between Agilysys, Inc.,
formerly known as Pioneer-Standard Electronics, Inc., an Ohio corporation (the
“Company”), and Richard A. Sayers II (the “Employee”), is effective as of the
execution date below.
     WHEREAS, the Company and the Employee are parties to a Change of Control
Agreement dated as of February 25, 2000, as subsequently amended (the “Change of
Control Agreement”); and
     WHEREAS, the Company and the Employee are parties to a Non-Competition
Agreement dated as of February 25, 2000, as subsequently amended (the
“Non-Competition Agreement”); and
     WHEREAS, the Employee will be terminated by the Company without cause
effective March 15, 2009, and, as a result of such termination, the Employee is
entitled to severance payments under Section 3 of the Non-Competition Agreement
(the “Severance Payments”) and certain “benefit coverage” under Section 3 of the
Non-Competition Agreement (the “Severance Benefits”); and
     WHEREAS, the Company and the Employee desire to confirm further the terms
of the Employee’s Severance Payments; and
     WHEREAS, Section 8(c) of the Change of Control Agreement and the
Non-Competition Agreement permit the parties thereto to amend such agreements in
a writing signed by each party.
     NOW, THEREFORE, in consideration of the parties’ mutual desire to modify
the Change of Control Agreement and the Non-Competition Agreement, the parties
agree as follows effective as of the date of execution of this Amendment:
     1. Capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Change of Control Agreement or Non-Competition
Agreement, as applicable.
     2. Effective as of March 15, 2009 (the date of the Employee’s “separation
from service” from the Company within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)), the Change of Control
Agreement is hereby terminated in its entirety and shall no longer be of any
force and effect, and the Employee shall not be entitled to any benefit or
amount thereunder.

1



--------------------------------------------------------------------------------



 



     3. In accordance with Section 3 of the Non-Competition Agreement, the
Severance Payments owed from March 15, 2009 through March 15, 2010 will be paid
in accordance with the normal payroll practices of the Company and are reflected
on Attachment A.
     4. In accordance with Section 3 of the Non-Competition Agreement, as of
March 15, 2009 and through March 14, 2011 (unless a different end date is
specified on Attachment B), Employee is entitled to the Severance Benefits
provided on Attachment B.
     5. In addition to the Severance Payments, Severance Benefits, the Committee
has determined that the exercise periods of certain Options will be extended;
provided, however, that each of the Options’ exercise periods will not be
extended beyond a date later than the earlier of (a) the latest date upon which
each of the Options could have expired by their original terms under any
circumstances or (b) the 10th anniversary of the original grant date of the each
of the Options. Attachment C attached hereto lists the Options that are vested
as of March 31, 2009 and the end of each exercise period pursuant to this
Section 5.
     6. By and through this Amendment, the applicable award agreements of the
Options are simultaneously amended to accomplish the intent and purpose of
Section 5 of this Amendment. This Amendment is hereby incorporated into, and
made a part of, the relevant award agreements.
     7. The Non-Competition Agreement is hereby amended by the deletion of
Section 5 entitled “NONCOMPETITION” in its entirety and the substitution of the
following new Section 5:
“5. NONCOMPETITION. Employee agrees that, in exchange for adequate consideration
the sufficiency of which Employee does hereby agree to and acknowledge,
including, but not limited to, the vesting of certain grants of restricted stock
[and nonqualified stock options], as well as the extension of the exercise
period of certain nonqualified stock option grants, as specified in Employee’s
Separation Agreement with the Company, as a result of Employee’s termination of
employment without cause from the Company, Employee will not, without the prior
written consent of the Company, be employed by, own, manage, operate or control,
or participate, directly or indirectly, in the ownership, management, operation,
or control of, or be connected with (whether as a director, officer, employee,
partner, consultant, or otherwise), any business which competes with the
business of the Company, including but not limited to the sale of information
technology products, software and services, enterprise computer systems, and
related consulting, integration, maintenance and professional services for the
duration of the Noncompetition Period. For purposes of this Agreement,
“Noncompetition Period” shall refer to the full period of time commencing on the
effective date of Employee’s termination of employment with the Company, which
is March 15, 2009, and ending on through March 14, 2011.”

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Separation Agreement
Amendment to Change of Control Agreement and Non-Competition Agreement as of the
date below written.

     
EMPLOYEE
  COMPANY
 
   
/s/ Richard A. Sayers II
  By: /s/ Martin F. Ellis
 
   
 
   
Richard A. Sayers II
  Its: President and Chief Executive Officer
 
   
 
   
Dated: March 11, 2009
  Dated: March 11, 2009
 
   

3